Case 21-10283-amc        Doc 16    Filed 03/25/21 Entered 03/25/21 12:07:56             Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Joyce A Dobisch                            CHAPTER 13
        Debtors
______________________________                    BANKRUPTCY CASE NUMBER
Specialized Loan Servicing, LLC,                  21-10283-amc
        Movant,
v.

Joyce A Dobisch,
  Respondent/Debtors,
and
William C. Miller, Trustee,
  Additional Respondent.

  OBJECTION OF SPECIALIZED LOAN SERVICING, LLC TO CONFIRMATION OF
            DEBTOR'S CHAPTER 13 PLAN OF REORGANIZATION

        Specialized Loan Servicing, LLC, by and through its counsel, LOGS Legal Group LLP,
 hereby objects to the confirmation of Debtor's Chapter 13 Plan, and in support thereof, avers as
 follows:

        1.      On or about February 5, 2021, Debtors filed a voluntary petition for relief under
 Chapter 13 of the United States Bankruptcy Code.

        2.      Movant holds an allowed claim, secured only by Debtor's principal residence
 located at 144 Windham Court, Newtown, PA 18940.

        3.     On or about February 27, 2021, Movant filed a Proof of Claim citing arrears in
 the amount of $1,374.72, and a total claim in the amount of $95,664.70.

       4.      Debtor's proposed plan calls for the payment to Movant of arrearages in the
 amount of $0.00 to be paid to the Trustee through the Plan.

        5.      The Plan is insufficiently funded to pay Movant its proposed arrearage claim or
 proposed total debt claim in full.

        6.      The Plan fails to comply with 11 U.S.C. § 1322.

        7.      The Plan fails to comply with 11 U.S.C. § 1325.

        8.      The Court must deny confirmation of Debtor's Chapter 13 Plan.
Case 21-10283-amc       Doc 16   Filed 03/25/21 Entered 03/25/21 12:07:56           Desc Main
                                 Document     Page 2 of 3



        WHEREFORE, Specialized Loan Servicing, LLC respectfully requests that confirmation
of the Debtor's Plan be denied, that Debtor's bankruptcy petition be dismissed with prejudice;
and for such other relief as this Court deems appropriate.

                                                   Respectfully submitted,


                                                          /s/ Kristen D. Little
Dated: March 25, 2021                              BY:
                                                   Kristen D. Little, Esquire
                                                   LOGS Legal Group LLP
                                                   3600 Horizon Drive, Suite 150
                                                   King of Prussia, PA 19406
                                                   (610) 278-6800/ fax (847) 954-4809
LLG File #:21-066107                               PA BAR ID #79992
                                                   klittle@logs.com
Case 21-10283-amc        Doc 16    Filed 03/25/21 Entered 03/25/21 12:07:56            Desc Main
                                   Document     Page 3 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re: Joyce A Dobisch                    CHAPTER 13
         Debtors.
 ______________________________            BANKRUPTCY CASE NUMBER
 Specialized Loan Servicing, LLC,          21-10283-amc
         Movant,
 v.

 Joyce A Dobisch,
   Debtors/Respondent,
 and
 William C. Miller, Trustee,
   Additional Respondent.

                                CERTIFICATE OF SERVICE

         I, Kristen D. Little, an employee of the law firm of LOGS Legal Group LLP hereby
certify that I caused to be served true and correct copies of Specialized Loan Servicing, LLC’s
Objection to the Confirmation of Debtor's Chapter 13 Plan by First Class Mail, postage prepaid
or by electronic notification, at the respective last known address or email address of each person
set forth below on March 25, 2021:

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
Sent via electronic notification brad@sadeklaw.com

William C. Miller, Trustee
P.O. Box 1229
Phila, PA 19105
Sent via electronic notification ecfemails@ph13trustee.com

     I HEREBY CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS
TRUE AND CORRECT.

                                                      /s/ Kristen D. Little
                                                     Kristen D. Little, Esquire
                                                     LOGS Legal Group LLP
                                                     3600 Horizon Drive, Suite 150
                                                     King of Prussia, PA 19406
LLG File #:21-066107                                 (610) 278-6800
